Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this
application is eligible for continued examination under 37 CFR 1.114, and the fee set
forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action
has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on
05/24/2021 has been entered.
Notice to Applicant
The following is a Non-Final Office action. In response to Examiner’s Final Rejection of 02/23/2021, Applicant, on 05/24/2021, amended claims 1, 6, 12, and 19 and cancelled claim 15. Claims 1, 3-14, 16 and 19-22 are pending in this application and have been rejected below.


Response to Arguments
Applicant’s arguments filed May 24, 2021 have been fully considered but they are not persuasive and/or are moot in view of the revised rejections.  Applicant’s .
On page 17, regarding the 35 U.S.C. § 103 rejection, Applicant argues the cited reference(s) fails to render the claims obvious. In response, as stated in Par. 22 of Applicant’s specification “A process manager is initially generated from project documents which may include, for example, project objectives, deliverables, schedule, risks, methodology and other key project plan information in human-readable formats.” Gagné-Langevin discloses a process manager in Par. 52-“Accordingly, the examples and embodiments described herein provide an improved system, method, and data processing device-readable medium for implementing and managing automated document analysis and review in combination with task management and execution so as to improve efficiency in document generation, review, editing, and validation.” and further in Par. 56-58 discloses both browser and non-browser environments.   Regarding the 35 U.S.C. § 103 rejection, Applicant’s arguments with respect to claims has been considered but are moot in view of the new grounds of rejection.  
Reasons for Overcoming 35 USC § 101
The following is an examiner’s statement of reasons for overcoming the 101 rejection at 2A, Prong 2 – improving computing technology; solution rooted in computing technology. 
automatically generating documentation that includes status associated with implementation of the step artifacts,
execute the processes in accordance with the configuration scripts and the project templates
 updating the machine executable instructions retrieved from the solutions database with at least data sources from the project documents, the data sources to be employed during execution of the application by the external system 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 

obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    Claims 1 - 14 and 16, 19- 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gagné-Langevin et al., US Publication No 20170116179A1 [hereinafter Gagné-Langevin], in view of Poole et al., US Publication No 20100083211A1 [hereinafter Poole] in further view of Ninaus et al., Content-based recommendation techniques for requirements engineering, August 26, 2014, [hereinafter Ninaus]. 
Regarding Claim 1, Gagné-Langevin specifically teaches
An automatic management system generator comprising: one or more processors; a non-transitory data storage comprising instructions that cause the processors to:  access a plurality of project documents in human-readable format that are associated with a project, that includes generating non-browser application for a system external to the automatic management system generator, the project documents comprising details regarding output artifacts to be generated for the application; (In Par. 21 of the Specification states “an example of an application that can be automatically generated as detailed herein can be a dashboard for a monitoring system.”- Gagné-Langevin Par. 52-“Accordingly, the examples and embodiments described herein provide an improved system, method, and data processing device-readable medium for implementing and managing automated document analysis and review in combination with task management and execution so as to improve efficiency in document generation, review, editing, and validation.”; Par. 55-“Operation of the system 110 is generally controlled by a main processor or processors 112.;Par. 58-“The relevant environment need not be restricted to a browser environment; for example, other runtime environments designed for implementation of rich media and Internet applications may be used, such as Adobe Integrated Runtime (AIR)™, also from Adobe Systems Incorporated. The selection and implementation of suitable existing and future structural or presentation standards, various elements, scripting or programming languages and their extensions, browser and runtime environments and the like, will be known to those of skill in the art.”; Par. 65- “The system 200 can … and a conversion or parsing service 330 which converts received documents to a standardized structured document format, such as HTML.”; Par. 19-20- FIG. 11 is a schematic illustrating an initial physical layout of a document prior to alteration. FIG. 12 is a schematic illustrating a further physical layout of the document after alteration including rendered components resulting from inserted code.; Figure 19,20 illustrates GUI/ dashboard layout; Par. 142-“Alternatively, as noted above, the reference data may be retrieved from another table in the document, or from an external source.”; Par. 52 [graphical user interface element = dashboard]- In some examples, the identification of the task added to the document includes code for rendering a graphical user interface element for display together with the relevant document portion on a display screen, such that the graphical user interface element can be actuated or activated to invoke the related task.”);
parse the plurality of project documents (Gagné-Langevin Par. 65- “The system 200 can also include an authentication service 320 for authenticating users and granting access to the functions provided by the server system 200, and a conversion or parsing service 330 which converts received documents to a standardized structured document format, such as HTML.)”;
retrieve one or more of configuration scripts and processes associated with the project from configuration scripts associated with multiple programming languages stored in a solutions database by employing one or more of the keywords that pertain to programming language attributes of the external system , wherein the configuration scripts associated with the project comprise machine- executable instructions in a specific programming language for the external system, the machine-executable instructions for configuring the processes (Gagné-Langevin Par. 55- “Operation of the system 110 is generally controlled by a main processor or processors 112. "; Par. 56-" Resources used in these examples may include or be associated with elements such as scripts written in JavaScript™ published by the Mozilla Foundation, Mountain View, Calif., www.mozilla.org (trademark owned by Oracle Corporation, Redwood Shores, Calif.) or in other scripting languages designed to enable programmatic access to computational objects within a host environment; Adobe Flash and Flex technologies from Adobe Systems Incorporated, San Jose, Calif.; video files in any one of various compatible formats, including Flash, Quicktime, MPEG and in particular MPEG-4; dynamic HTML technology, widgets, modules, code snippets, and the like, which may be delivered together with documents and webpages to the client system 110, or which alternatively may be downloadable separately by the client system 110, progressively downloaded, or streamed from a server. [data store on server equates to solutions database] ";Par. 58- non-browser applications; Par. 77-"FIG. 7 further breaks down the document processing functions carried out on the document once converted to HTML. At 605, the processing server 454 loads the document (converted or originally provided in HTML format). At 610, a determination of document type or kind is made. The document type may be identified by the user at the client system 110 at the time the document is initially uploaded, or else automatically determined by the server system 450 based on a comparison of keywords or document structure to keywords or structure information in various stored templates or frameworks.”; Par. 82-“ At 625, the processing server 454 identifies prescribed elements present in the document according to the selected framework, and inserts identifying code in the document for each located prescribed element. The state of each prescribed element in the framework (including those not present) is determined at 630, and as a result of the identification of prescribed elements and state determination, appropriate code is selected for the document at 635 in order to embed references to corresponding tasks in the document itself, in appropriate presentation locations when the document is rendered for presentation at the client system 110. The code, state information, and the altered document 45 are then sent to the client system at 640. The code and/or state information may be embedded in the document to be sent to the client system 110, “; Par. 146-“A task that requires external resources (which may be stored at the server [i.e. solutions database]), however, may be executed on a copy of the document element stored at the server system 200 or received from the client system 110 with the instruction to execute the task.”);
identify one or more project templates for the processes to be executed for the project, wherein the identification of the one or more project templates is based on the keywords; (Gagné-Langevin Par. 77- “At 610, a determination of document type or kind is made. The document type may be identified by the user at the client system 110 at the time the document is initially uploaded, or else automatically determined by the server system 450 based on a comparison of keywords or document structure to keywords or structure information in various stored templates or frameworks. …Based on the identification of document type, the server 454 loads information from a corresponding framework 615. A framework comprises an identification of predefined prescribed elements for the document type, various rules and validation criteria for determining conformity of document content to prescribed elements, and an identification of tasks associated with the document type and/or prescribed elements. [The framework used in Gagné-Langevin is equivalent to “project template”]; Par. 82-“ At 625, the processing server 454 identifies prescribed elements present in the document according to the selected framework, and inserts identifying code in the document for each located prescribed element. The state of each prescribed element in the framework (including those not present) is determined at 630, and as a result of the identification of prescribed elements and state determination, appropriate code is selected for the document at 635 in order to embed references to corresponding tasks in the document itself, in appropriate presentation locations when the document is rendered for presentation at the client system 110.);
… wherein the process manager further generates the application by executing the processes… (Gagné-Langevin Par. 56-58 and related text" Resources used in these examples may include or be associated with elements such as scripts written in JavaScript™ published by the Mozilla Foundation, Mountain View, Calif., www.mozilla.org (trademark owned by Oracle Corporation, Redwood Shores, Calif.) or in other scripting languages designed to enable programmatic access to computational objects within a host environment; Adobe Flash and Flex technologies from Adobe Systems Incorporated, San Jose, Calif.; video files in any one of various compatible formats,… The relevant environment need not be restricted to a browser environment; for example, other runtime environments designed for implementation of rich media and Internet applications may be used, such as Adobe Integrated Runtime (AIR)™, also from Adobe Systems Incorporated. The selection and implementation of suitable existing and future structural or presentation standards, various elements, scripting or programming languages and their extensions, browser and runtime environments and the like, will be known to those of skill in the art.”; Par.51- 52-“Accordingly, the examples and embodiments described herein provide an improved system, method, and data processing device-readable medium for implementing and managing automated document analysis and review in combination with task management and execution so as to improve efficiency in document generation, review, editing, and validation.”)
… in accordance with the configuration scripts and the one or more project templates, wherein the execution of the processes comprises: … executing steps of the processes; (Gagné-Langevin Par. 93- “Optionally, the client system 110 also executes further processing at 925 to insert further task user interface elements associated with various elements or sub-elements (either prescribed or not) in the altered document. Based on the identifying codes that were inserted into the altered document (e.g., at steps 740 and 750 discussed above during server processing), further tasks are identified and presentation code or references to presentation code relating to those further tasks is injected into the altered document. Presentation code and executable scripts for executing these tasks may be stored remotely at the server system 200, or locally at the client system 110, but at this stage, the client system 110 determines whether to associate further tasks with altered document elements, and implements the association through insertion of presentation code in a manner similar to that described in FIG. 9. While this stage is illustrated as following other rendering 910, 915, 920, this client-side processing 925 may precede one or more of these other rendering steps, or in parallel. Finally, at 935, the complete altered document is rendered and displayed, together with task user interface elements."; Par. 139 –“ At 3315, based on the task to be executed, a rule set comprising one or more rules is generated using information from the framework associated with the document type.”);
identifying, by the processor of the process manager, based on the one or more project templates, the processes and one or more sub-processes comprised in the processes (Gagné-Langevin Par. 51-52; Par. 107- “Actuation of the various user interface elements 1201-1209 results in execution of code to implement the associated task with the identified prescribed element or sub-element as a target of the task.”; Par. 78-“Prescribed elements may be predefined for the document according to any authoritative text or guideline applicable to the document. For example, guidelines for the document may require or recommend inclusion of certain kinds of substantive content (e.g., compensation data, biographical information)”; Par 79-“ As another example, a prescribed element may comprise multiple sub-elements, so the validation criteria may include requirements for location or adjacency in the document; for example, a prescribed element that is defined as comprising a title and tabulated data may be considered present and complete in the document if a particular type of HTML element that contains specified keywords (such as a title with a specific phrase) is found (the first sub-element) and is present in the document adjacent or substantially adjacent to another HTML element, such as a table structure (the second sub-element) that also meets its validation criteria.” );
…updating, by the creator of the process manager, the machine executable instructions retrieved from the solutions database with at least data sources from the project documents, the data sources to be employed during execution of the application by the external system …( Gagné-Langevin Par. 51-52; Par. 66- “Both the formatting module 340 and validation module 350 retrieve template data, validation criteria, and/or rule sets from a data store 380 [solutions database] to carry out their functions, and store updated data that they create (e.g., formatted documents, updated state information) in a document and state data store 390.”; Par. 92- “The altered document delivered to the client system 110 thus also constitutes an editing copy of the document, which may be intermittently updated at both the client 110 and server 200 in response to executed tasks and other changes. ");
executing, by the creator of the process manager, steps of the processes; executing, by the creator of the process manager, the one or more sub-processes;  generating, by the creator of the process manger,  respective step artifacts during the execution of one or more of the process steps and the one or more sub-processes (Gagné-Langevin  Par 51-52-“ Accordingly, the examples and embodiments described herein provide an improved system, method, and data processing device-readable medium for implementing and managing automated document analysis and review in combination with task management and execution so as to improve efficiency in document generation, review, editing, and validation.”; Par 118- “FIG. 24 illustrates an overview process for handling document editing and validation at the client system 110, starting for example at the graphical user interface 1300 of FIG. 14. At 2405, selection of a particular prescribed element from the selection user interface 1410 is detected. In response to the detected selection, the current state of the element is determined at 2410. If the prescribed element is not present, then a dialog or overlay to permit insertion of the missing prescribed element (e.g., as shown in FIG. 23) may be displayed, and in response to a user instruction to insert the missing prescribed element, the element is inserted at 2420. In order to ensure that significant changes to the document such as insertion of a prescribed element can be rolled back using, for example, the rollback module 370 at the server system 200, the previous state of the prescribed element is stored at 2425 in server memory. In this case, the previous state is “missing”. On the other hand, if the prescribed element is present, or at least partially present, the display at the client system 110 is updated as necessary to display the relevant part of the document containing the prescribed element at 2430.” [illustrates current state the artifact];;
automatically generating, by the creator of the process manager,  documentation that includes status associated with implementation of the respective step artifacts (Gagné-Langevin Par. 51-52“ Further, as noted above, many automated solutions that have been proposed for improving efficiency in document generation, review, and validation … Accordingly, the examples and embodiments described herein provide an improved system, method, and data processing device-readable medium for implementing and managing automated document analysis and review in combination with task management and execution so as to improve efficiency in document generation, review, editing, and validation.”; Par 66-" The server system 200 also includes a formatting module 340, which is used to normalize the formatting of converted or uploaded documents. A validation module 350 operates to carry out validation tasks, such as data conformity and consistency checks, on document content. Both the formatting module 340 and validation module 350 retrieve template data, validation criteria, and/or rule sets from a data store 380 to carry out their functions, and store updated data that they create (e.g., formatted documents, updated state information) in a document and state data store 390.”; Par. 123-“When a change to prescribed element content is made, the status of the prescribed element may change: insertion of a prescribed element may result in a change to the element's presence from “missing” to “incomplete” or “complete”, while other edits may result in removal of a required element or sub-element. … FIG. 26 is an overview method for this validation. Initially, at 2605, an initial state for each prescribed element is stored in a memory stack as described above.”)
 and validating, by the validator of the process manager, the respective step artifacts  (Gagné-Langevin Par 123-" When a change to prescribed element content is made, the status of the prescribed element may change: insertion of a prescribed element may result in a change to the element's presence from “missing” to “incomplete” or “complete”, while other edits may result in removal of a required element or sub-element. Thus, when changes are made to content portions containing prescribed content, the server also validates the changed content to confirm or update the status of the prescribed element in the document. FIG. 26 is an overview method for this validation."; Par. 66-"The server system 200 also includes a formatting module 340, which is used to normalize the formatting of converted or uploaded documents. A validation module 350 operates to carry out validation tasks, such as data conformity and consistency checks, on document content. Both the formatting module 340 and validation module 350 retrieve template data, validation criteria, and/or rule sets from a data store 380 to carry out their functions, and store updated data that they create (e.g., formatted documents, updated state information) in a document and state data store 390.”; Par. 51-52);
store the validated step artifacts as the output artifacts generated by the processes. (Gagné-Langevin Par 66-" The server system 200 also includes a formatting module 340, which is used to normalize the formatting of converted or uploaded documents. A validation module 350 operates to carry out validation tasks, such as data conformity and consistency checks, on document content. Both the formatting module 340 and validation module 350 retrieve template data, validation criteria, and/or rule sets from a data store 380 to carry out their functions, and store updated data that they create (e.g., formatted documents, updated state information) in a document and state data store 390.”; Par. 123-“When a change to prescribed element content is made, the status of the prescribed element may change: insertion of a prescribed element may result in a change to the element's presence from “missing” to “incomplete” or “complete”, while other edits may result in removal of a required element or sub-element. Thus, when changes are made to content portions containing prescribed content, the server also validates the changed content to confirm or update the status of the prescribed element in the document. FIG. 26 is an overview method for this validation. Initially, at 2605, an initial state for each prescribed element is stored in a memory stack as described above. A different stack may be allocated to each prescribed content element of the document. At 2610, when a change instruction is received, the change is applied to the prescribed element content at 2615, and the now-current content for the prescribed element is stored in a new entry in the corresponding stack at 2620, optionally with a corresponding timestamp or index value, although the order of the entries may be implied by their location in the stack. Next, the prescribed element content is validated 2625 at the server to determine the presence or absence of the element and any required sub-elements, as generally described earlier. The current element state is also stored in the new stack entry at 2630.”; Figure 26);
and provide the output artifacts as the application to the external system (Gagné-Langevin Par. 52-“ In some examples, the identification of the task added to the document includes code for rendering a graphical user interface element for display together with the relevant document portion on a display screen, such that the graphical user interface element can be actuated or activated to invoke the related task. The system thus facilitates on-point identification and execution of tasks for discrete portions of a single document, and, in some embodiments, merges the user's supplied document with a task-based framework to produce a portable, combined editable document and task list that the user can edit and execute on a variety of platforms and locations.”.
Gagné-Langevin generates an application (i.e. dashboard) and the use of application in project management process is further expounded upon in Poole:
generating in the specific programming language for the external system  a process manager based at least on the configuration scripts,…,… (Poole illustrates software configuration management application = process manager communicating to external programs and systems- Par. 18-21-“ A platform is provided for enabling developers to customize easily and efficiently the performance of tasks on versions of a software project. The platform may operate in a computer system that includes a software configuration management (SCM) application and one or more external software analysis processes…. In embodiments of the invention that provide both an interface between an SCM and an external software analysis process and a template, these interfaces and templates may be used by each of a plurality of developers to customize the performance of tasks without the developers needing to be aware of precisely how to communicate with the software analysis process or the general parameters for a task to be performed. Fig. 4, Fig. 7 and related text; Par. 180-181 “One example of an automation process for a software analysis process is described below. In this example, the software analysis process is a build process available from Cruise Control and Thoughtworks, Inc., and the SCM application is a process-based SCM application available from AccuRev, Inc. It should be appreciated, however, that these implementations are only illustrative of the types of software analysis processes and SCM applications in which embodiments may operate. In the exemplary process, the first step in automating execution of a software process in response to occurrence of an event is to open a communications channel between the external software analysis process (Cruise Control, in this example) and the SCM application (the AccuRev system, for example). As, in this example, both these products were developed using the Java programming language available from Sun Microsystems of Santa Clara, Calif., this communications channel may be opened using the Java Remote Method Invocation (RMI) interface available in each of these products. The Java RMI is a kind of application programming interface (API) available to Java-based applications that allows one application to make changes to another. Accordingly, AccuRev may use the Java RMI interface to, upon occurrence of an event, make changes to Cruise Control that will trigger execution of the software analysis process upon a specified version of the software project. In some implementations, one or more configuration actions may be necessary to allow two applications to communicate using a Java RMI. For a software development effort, these actions may be taken by an administrator of the computer system in which the software development effort is taking place, or any other person having knowledge of how the software analysis process works or is formatted. For example, the SCM application (AccuRev) may be provided with the functionality to make Java RMI calls to the external software analysis process (Cruise Control), and the external software analysis process provided with the functionality to receive calls from the SCM application. This functionality may be provided by enabling pre-existing functionality in both applications, by providing a plug-in to both applications that includes the functionality, by making changes to the code of the applications, or in any other suitable manner. It should be appreciated that the Java RMI, or any other API, may be used with applications that support APIs, and that a communications channel may be opened in different ways with different applications.”);
Gagné-Langevin and Poole are directed to task/project management.  Gagné-Langevin in Par. 52 discloses “implementing and managing automated document analysis and review in combination with task management”. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the application of Gagné-Langevin with use of application for communicating with software analysis processes, as taught by Poole, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Gagné-Langevin with the motivation of customizing easily and efficiently the performance of tasks (Poole Par. 18).

Gagné-Langevin in view of Poole fail to teach the following feature taught by Ninaus:
obtain word tokens from the parsed project documents (Ninaus Section IV- “As these words were characterized as synonyms in the domain used for the evaluation, the Keyword Recommender proposed the keyword tourist each time the term client or tourist was contained in a requirement description. This resulted in a shorter filter list of keywords which was used to facilitate the search through the list of reusable requirements. For example, teams with this advantage did not need to evaluate requirements found with tourist and databases. They retrieved all related requirements with a single click.”; For our Dependency Recommender we start the generation of the bag-of-word similar to the implementation of the Keyword Recommender. First, the text is stripped of all stop words and transferred to the lower case representation. Next, the tokens need to be converted in a comparable form. );
extract keywords associated with the project from the word tokens; (Ninaus Section IV -“ The Keyword Recommender is designed to support the English language and uses a simple generation for the bag-of-words. First, all stop words are removed from the text and the remaining words are transferred to a lower case representation which is stemmed using the Porter Stemming Algorithms 5. The stemmed version and the original version are stored into a lookup table. To facilitate the reuse of requirements IntelliReq provides a filtered by keyword functionality. With this functionality users can select a keyword from a list to set the filter. Our keyword recommender stores all keywords used to annotate the requirements and the stemmed version of the keywords. Each time a new requirement is inserted, all words of the requirements subject and description are stemmed and compared to the internal list. If an already stored keyword is equal to one word of the new provided data, the recommender returns the originally used keyword for annotation. With this approach we want to minimize the cardinality of words used to annotate the requirements in the database. For example, take the term database. In the group without the keyword recommendation users use the keywords database and databases. Supported by the Keyword Recommender users get the keyword database as replacement for databases proposed.”)
Gagné-Langevin and Pool are directed to task management and Ninaus improves upon quality in software project management. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gagné-Langevin in view of Poole by improving requirements analysis and documentation and utilizing keyword processing, as taught by Ninaus, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Gagné-Langevin in view of Poole with the motivation of not wasting valuable resources on unnecessary tasks and to implement the most important artifacts first (Ninaus Section I).

Regarding Claim 2 - cancelled

Regarding Claim 3, Gagné-Langevin in view of Poole in further view of Ninaus teach the automatic management system generator of claim 1….
Gagné-Langevin in view of Poole fail to teach the following feature taught by Ninaus:
wherein the  instructions to extract keywords associated with the project further comprising instructions that cause the one or more processors to: process the word tokens via a Porter-Stemmer algorithm to generate a list of the keywords. (Ninaus Section IV -“ The Keyword Recommender is designed to support the English language and uses a simple generation for the bag-of-words. First, all stop words are removed from the text and the remaining words are transferred to a lower case representation which is stemmed using the Porter Stemming Algorithms 5. The stemmed version and the original version are stored into a lookup table. To facilitate the reuse of requirements IntelliReq provides a filtered by keyword functionality. With this functionality users can select a keyword from a list to set the filter. Our keyword recommender stores all keywords used to annotate the requirements and the stemmed version of the keywords. Each time a new requirement is inserted, all words of the requirements subject and description are stemmed and compared to the internal list. If an already stored keyword is equal to one word of the new provided data, the recommender returns the originally used keyword for annotation. With this approach we want to minimize the cardinality of words used to annotate the requirements in the database. For example, take the term database. In the group without the keyword recommendation users use the keywords database and databases. Supported by the Keyword Recommender users get the keyword database as replacement for databases proposed.”)
Gagné-Langevin and Pool are directed to task management and Ninaus improves upon quality in software project management. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gagné-Langevin in view of Poole by improving requirements analysis and documentation and utilizing keyword processing, as taught by Ninaus, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Gagné-Langevin in view of Poole with the motivation of not wasting valuable resources on unnecessary tasks and to implement the most important artifacts first (Ninaus Section I).
Regarding Claim 4, Gagné-Langevin in view of Poole in further view of Ninaus teach the automatic management system generator of claim 1….
Gagné-Langevin teaches
wherein the instructions to execute the processes further comprising instructions that cause the one or more processors to: configure the processes in accordance with the instructions included in the configuration scripts. (Gagné-Langevin Par. 80-“ A prescribed element may also be associated with multiple types of tasks. In the framework, the validation criteria, rules, and tasks may be represented as pointers to another data structure that contains the actual criteria, rules, and task definitions. In some cases, different prescribed elements may have common validators, rules, or tasks, so the relationship among prescribed elements and these characteristics may be a many-to-many relationship. "; Par. 82-"At 625, the processing server 454 identifies prescribed elements present in the document according to the selected framework, and inserts identifying code in the document for each located prescribed element. The state of each prescribed element in the framework (including those not present) is determined at 630, and as a result of the identification of prescribed elements and state determination, appropriate code is selected for the document at 635 in order to embed references to corresponding tasks in the document itself, in appropriate presentation locations when the document is rendered for presentation at the client system 110. "; Par. 55-"Operation of the system 110 is generally controlled by a main processor or processors 112. The system 110 may be operated under mains power or may be a battery-powered device; these features are not illustrated in FIG. 2 for ease of exposition. Data, programs, and other instructions or information can be stored in one of several possible memory components of the system 110, such as internal me”; Par. 56-" Many standards are under revision or may be replaced in future, and it is expected that the examples described herein will be implementable under successor or replacement standards. Resources used in these examples may include or be associated with elements such as scripts written in JavaScript™ published by the Mozilla Foundation, Mountain View, Calif., www.mozilla.org (trademark owned by Oracle Corporation, Redwood Shores, Calif.) or in other scripting languages designed to enable programmatic access to computational objects within a host environment;).
Regarding Claim 5, Gagné-Langevin in view of Poole in further view of Ninaus teach the automatic management system generator of claim 1….
Gagné-Langevin teaches
wherein the instructions to execute the processes further comprising instructions that cause the one or more processors to: load the one or more project templates for the execution of the processes. (Gagné-Langevin Par. 66-“ The server system 200 also includes a formatting module 340, which is used to normalize the formatting of converted or uploaded documents. A validation module 350 operates to carry out validation tasks, such as data conformity and consistency checks, on document content. Both the formatting module 340 and validation module 350 retrieve template data, validation criteria, and/or rule sets from a data store 380 to carry out their functions, and store updated data that they create (e.g., formatted documents, updated state information) in a document and state data store 390. The system 200 also includes an editing module 360 and a rollback or backup module 370, which access copies of the document or portions thereof stored in the data store 390. The editing module 360 implements editing instructions received from the client system 110 on the document, and the rollback module 370 permits the user to revert the state and content of the document to an earlier stage in the editing process.”)
Regarding Claim 6, Gagné-Langevin in view of Poole in further view of Ninaus teach the automatic management system generator of claim 1….
Gagné-Langevin teaches
wherein the instructions to execute the processes further comprising instructions that cause the one or more processors to: execute the processes in accordance with one or more project templates. (Gagné-Langevin Abstract-“ A method and system are provided for processing a document comprising a plurality of content portions. The document includes code identifying tasks corresponding to at least one content portion of the document, and code defining an associated user interface element. When the user interface element is activated to invoke the task, tasks to be executed by a remote system are executed by the remote system using a remotely stored copy of the associated content portion, while tasks to be executed by a local system are executed by the local system using a locally stored copy of the content portion."; Par. 66-" The server system 200 also includes a formatting module 340, which is used to normalize the formatting of converted or uploaded documents. A validation module 350 operates to carry out validation tasks, such as data conformity and consistency checks, on document content. Both the formatting module 340 and validation module 350 retrieve template data, validation criteria, and/or rule sets from a data store 380 to carry out their functions, and store updated data that they create (e.g., formatted documents, updated state information) in a document and state data store 390. The system 200 also includes an editing module 360 and a rollback or backup module 370, which access copies of the document or portions thereof stored in the data store 390. The editing module 360 implements editing instructions received from the client system 110 on the document, and the rollback module 370 permits the user to revert the state and content of the document to an earlier stage in the editing process.”)
Regarding Claim 7, Gagné-Langevin in view of Poole in further view of Ninaus teach the automatic management system generator of claim 1….
Gagné-Langevin teaches
wherein the output artifacts comprise one or more of documents, deliverables, executable code modules and objects produced, modified or used by the project. (Gagné-Langevin Fig. 24; Par 118- “FIG. 24 illustrates an overview process for handling document editing and validation at the client system 110, starting for example at the graphical user interface 1300 of FIG. 14. At 2405, selection of a particular prescribed element from the selection user interface 1410 is detected. … In order to ensure that significant changes to the document such as insertion of a prescribed element can be rolled back using, for example, the rollback module 370 at the server system 200, the previous state of the prescribed element is stored at 2425 in server memory. [illustrates current state the artifact]; Par. 123-" When a change to prescribed element content is made, the status of the prescribed element may change: insertion of a prescribed element may result in a change to the element's presence from “missing” to “incomplete” or “complete”, while other edits may result in removal of a required element or sub-element. Thus, when changes are made to content portions containing prescribed content, the server also validates the changed content to confirm or update the status of the prescribed element in the document.”[status of prescribed element])
Regarding Claim 8, Gagné-Langevin in view of Poole in further view of Ninaus teach the automatic management system generator of claim 1….
Gagné-Langevin teaches
wherein the instructions to execute the steps of the processes further comprising instructions that cause the one or more processors to: access input artifacts required for each of the process steps; and validate the input artifacts prior to the execution of the process steps. (Gagné-Langevin - Figure 24; Par. 119-“Subsequently, at 2435, a command to conduct automated review or validation of the prescribed content is received. This may be one of the validation or consistency checking tasks represented by user interface elements 1203-1208; thus, the command may be invoked by executing embedded display code in the document. At 2440, in response to invocation of the task, the type of task or review type is determined based on the identifiers or other code embedded in the document; then any appropriate rule sets are loaded at 2445. If validation tasks are handled at the server 200, then the determination of the type of task or review 2440 and loading of rule sets and templates 2445 are carried out at the server system 200. Next, the server 200 carries out validation of the prescribed element content against the framework at 2450. The result, at this stage, may be a determination that content is missing 2455 (e.g., a title is missing); a discrepancy 2460 (such as a total that does not match other data in the table, or a mismatch between the wording of the document and predefined prescribed element wording); or in some cases, where the task includes such identification, an identification of superfluous content 2465 in the document (e.g., extra language that is not specifically required for the prescribed element).”)
Regarding Claim 9, Gagné-Langevin in view of Poole in further view of Ninaus teach the automatic management system generator of claim 1….
Gagné-Langevin teaches
wherein the instructions to generate respective step artifacts during the execution of one or more of the processes and the one or more sub-processes further comprising instructions that cause the one or more processors to: access a plurality of requirements documents associated with a project, the requirements documents comprising details regarding the output artifacts to  be generated for a project in human-readable format; (Gagné-Langevin Par. 77-“ A framework comprises an identification of predefined prescribed elements for the document type, various rules and validation criteria for determining conformity of document content to prescribed elements, and an identification of tasks associated with the document type and/or prescribed elements. Table 1 illustrates example content of a framework for a specific document type. The tabular form presented below does not necessarily represent the data structure in which the framework information is stored: "; Par. 79-"Validation criteria can include keywords or structural requirements used to determine whether a given prescribed element is present, missing, or incomplete in the document content. For instance, a prescribed element may comprise a particular title or heading in the document, in which case the validation criteria can include specific keywords in the particular title, or acceptable synonyms. Rules can include requirements for presence of exact keywords or synonyms, and in some cases a requirement that a particular keyword or synonym not be present in the vicinity of another keyword or synonym in a given content portion (e.g., for a determination that a particular portion is an "indoor air emissions" prescribed element, a rule may require that the word "emissions" be present and the word "outdoor" or a synonym like "outside" or "external" not be within a specific range of words, lines, or sentences of "emissions"). As another example, a prescribed element may comprise multiple sub-elements, so the validation criteria may include requirements for location or adjacency in the document; for example, a prescribed element that is defined as comprising a title and tabulated data may be considered present and complete in the document if a particular type of HTML element that contains specified keywords (such as a title with a specific phrase) is found (the first sub-element) and is present in the document adjacent or substantially adjacent to another HTML element, such as a table structure (the second sub-element) that also meets its validation criteria. On the other hand, that prescribed element may be determined to be present but incomplete if the first sub-element is found but not the second, or vice versa. Thus, the framework may contain multiple validation criteria and rules for a given prescribed element. Validation criteria may be established by subject matter experts for the given document type, or by automated analysis of exemplar documents. Keyword synonyms may be detected by monitoring user word choices.”)
retrieve configuration scripts associated with one or more processes within the project by employing one or more of the keywords that pertain to programming language attributes of the external system, the configuration scripts comprising machine-executable instructions for configuring the processes. (Gagné-Langevin Par. 55- “Operation of the system 110 is generally controlled by a main processor or processors 112. The system 110 may be operated under mains power or may be a battery-powered device; these features are not illustrated in FIG. 2 for ease of exposition. Data, programs, and other instructions or information can be stored in one of several possible memory components of the system 110, such as internal me"; Par. 56-" Many standards are under revision or may be replaced in future, and it is expected that the examples described herein will be implementable under successor or replacement standards. Resources used in these examples may include or be associated with elements such as scripts written in JavaScript™ published by the Mozilla Foundation, Mountain View, Calif., www.mozilla.org (trademark owned by Oracle Corporation, Redwood Shores, Calif.) or in other scripting languages designed to enable programmatic access to computational objects within a host environment; Adobe Flash and Flex technologies from Adobe Systems Incorporated, San Jose, Calif.; video files in any one of various compatible formats, including Flash, Quicktime, MPEG and in particular MPEG-4; dynamic HTML technology, widgets, modules, code snippets, and the like, which may be delivered together with documents and webpages to the client system 110 [programming language attributes], or which alternatively may be downloadable separately by the client system 110, progressively downloaded, or streamed from a server. [data store on server equates to solutions database] "; Par. 77-"FIG. 7 further breaks down the document processing functions carried out on the document once converted to HTML. At 605, the processing server 454 loads the document (converted or originally provided in HTML format). At 610, a determination of document type or kind is made. The document type may be identified by the user at the client system 110 at the time the document is initially uploaded, or else automatically determined by the server system 450 based on a comparison of keywords or document structure to keywords or structure information in various stored templates or frameworks.”; Par. 107-“Actuation of the various user interface elements 1201-1209 results in execution of code to implement the associated task with the identified prescribed element or sub-element as a target of the task”);
Gagné-Langevin in view of Poole fail to teach the following feature taught by Ninaus:
obtain word tokens by parsing the requirements documents; (Ninaus Section IV- “As these words were characterized as synonyms in the domain used for the evaluation, the Keyword Recommender proposed the keyword tourist each time the term client or tourist was contained in a requirement description. This resulted in a shorter filter list of keywords which was used to facilitate the search through the list of reusable requirements. For example, teams with this advantage did not need to evaluate requirements found with tourist and databases. They retrieved all related requirements with a single click.”; For our Dependency Recommender we start the generation of the bag-of-word similar to the implementation of the Keyword Recommender. First, the text is stripped of all stop words and transferred to the lower case representation. Next, the tokens need to be converted in a comparable form. );
extract keywords associated with the project from the word tokens; (Ninaus Section IV -“ The Keyword Recommender is designed to support the English language and uses a simple generation for the bag-of-words. First, all stop words are removed from the text and the remaining words are transferred to a lower case representation which is stemmed using the Porter Stemming Algorithms 5. The stemmed version and the original version are stored into a lookup table. To facilitate the reuse of requirements IntelliReq provides a filtered by keyword functionality. With this functionality users can select a keyword from a list to set the filter. Our keyword recommender stores all keywords used to annotate the requirements and the stemmed version of the keywords. Each time a new requirement is inserted, all words of the requirements subject and description are stemmed and compared to the internal list. If an already stored keyword is equal to one word of the new provided data, the recommender returns the originally used keyword for annotation. With this approach we want to minimize the cardinality of words used to annotate the requirements in the database. For example, take the term database. In the group without the keyword recommendation users use the keywords database and databases. Supported by the Keyword Recommender users get the keyword database as replacement for databases proposed.”)
Gagné-Langevin and Pool are directed to task management and Ninaus improves upon quality in software project management. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gagné-Langevin in view of Poole by improving requirements analysis and documentation and utilizing keyword processing, as taught by Ninaus, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Gagné-Langevin in view of Poole with the motivation of not wasting valuable resources on unnecessary tasks and to implement the most important artifacts first (Ninaus Section I).
Regarding Claim 10, Gagné-Langevin in view of Poole in further view of Ninaus teach the automatic management system generator of claim 9….
Gagné-Langevin teaches
wherein the non- transitory data storage further comprising instructions that cause the one or more processors to: store information relevant to the processes in a project transactions database; (Gagné-Langevin Par. 90-" At 805, the prescribed element of a given content portion is identified, and based on the information in the framework corresponding to the document, identifying information about the task(s) associated with the prescribed element are retrieved from a data store at 810.”)
obtain project closure documents relevant to the project (Gagné-Langevin Figure 22; Par. 115- [complete]- "FIG. 22 illustrates a further view of missing components in the document. The graphical user interface 1300 now includes a further overlay 2210 listing prescribed elements identified as missing, partially complete, and complete. Not all prescribed elements need be presented in the listing 2212; for example, the completed elements may be omitted. Selection of one of the prescribed elements in the overlay 2210, in this example, may result in the document display region 1320 being updated to show the relevant part of the document, such as the location of a partially complete prescribed element, or the expected location of a missing prescribed element. In this example, however, a further overlay 2310 is displayed, displaying either the content of the prescribed element as it currently exists, if it is incomplete but present;”);
and validate the project closure documents; (Gagné-Langevin Par 69-" The data repository 460 may comprise one or more file servers, or may be the main processing server 454's storage device. The data repository 460 stores code 462, template content 464, rule sets 466, and validation criteria 468 for use in processing documents.”)
Regarding Claim 11, Gagné-Langevin in view of Poole in further view of Ninaus teach the automatic management system generator of claim 10….
wherein the non- transitory data storage further comprising instructions that cause the one or more processors to: archive the validated project closure documents to an archive database; (Gagné-Langevin Par 69-" The data repository 460 may comprise one or more file servers, or may be the main processing server 454's storage device. The data repository 460 stores code 462, template content 464, rule sets 466, and validation criteria 468 for use in processing documents.”; Par. 52-“Changes made to the document resulting from invocation of tasks may be stored locally or selectively transmitted to the server for remote storage.”)
Regarding Claim 12, Gagné-Langevin specifically teaches
A method of automatically generating an application comprising:  accessing one or more project documents in human-readable format that are associated with a project that includes an application to be generated for an a non-browser based external system ; (Gagné-Langevin Par. 51-“ Further, as noted above, many automated solutions that have been proposed for improving efficiency in document generation, review, and validation are generally intended to reduce the need for clerical or professional input.”; Par. 58-“ The relevant environment need not be restricted to a browser environment; for example, other runtime environments designed for implementation of rich media and Internet applications may be used, such as Adobe Integrated Runtime (AIR)™, also from Adobe Systems Incorporated. The selection and implementation of suitable existing and future structural or presentation standards, various elements, scripting or programming languages and their extensions, browser and runtime environments and the like, will be known to those of skill in the art.”; Par. 65- “The system 200 can … and a conversion or parsing service 330 which converts received documents to a standardized structured document format, such as HTML.”;  Par. 157-“ Computer components, software modules, engines, functions, and data structures may be connected directly or indirectly to each other in order to allow the flow of data needed for their operations. Various functional units have been expressly or implicitly described as modules, engines, or similar terminology, in order to more particularly emphasize their independent implementation and operation. … Functional units may also be implemented as combinations of software and hardware, such as a processor operating on a set of operational data or instructions.”);
parse the plurality of project documents (Gagné-Langevin Par. 65- “The system 200 can also include an authentication service 320 for authenticating users and granting access to the functions provided by the server system 200, and a conversion or parsing service 330 which converts received documents to a standardized structured document format, such as HTML.)”;
retrieving input artifacts comprising information regarding the application to be generated, the input artifacts comprising one or more of configuration scripts, project templates and processes information…; (Gagné-Langevin Par. 55- “Operation of the system 110 is generally controlled by a main processor or processors 112. "; Par. 56-" Resources used in these examples may include or be associated with elements such as scripts written in JavaScript™ published by the Mozilla Foundation, Mountain View, Calif., www.mozilla.org (trademark owned by Oracle Corporation, Redwood Shores, Calif.) or in other scripting languages designed to enable programmatic access to computational objects within a host environment; "; Par. 77-"FIG. 7 further breaks down the document processing functions carried out on the document once converted to HTML. At 605, the processing server 454 loads the document (converted or originally provided in HTML format). At 610, a determination of document type or kind is made. The document type may be identified by the user at the client system 110 at the time the document is initially uploaded, or else automatically determined by the server system 450 based on a comparison of keywords or document structure to keywords or structure information in various stored templates or frameworks.”; Par. 157-“ Computer components, software modules, engines, functions, and data structures may be connected directly or indirectly to each other in order to allow the flow of data needed for their operations.”);
…the configuration scripts comprising machine-executable instructions in a specific programming language of the external system and the configuration scripts are retrieved from configuration scripts of multiple programming languages stored in a solutions database by employing one or more of the keywords that pertain to programming language attributes of the external system; (Gagné-Langevin Par. 55- “Operation of the system 110 is generally controlled by a main processor or processors 112. "; Par. 56-" Resources used in these examples may include or be associated with elements such as scripts written in JavaScript™ published by the Mozilla Foundation, Mountain View, Calif., www.mozilla.org (trademark owned by Oracle Corporation, Redwood Shores, Calif.) or in other scripting languages designed to enable programmatic access to computational objects within a host environment; Adobe Flash and Flex technologies from Adobe Systems Incorporated, San Jose, Calif.; video files in any one of various compatible formats, including Flash, Quicktime, MPEG and in particular MPEG-4; dynamic HTML technology, widgets, modules, code snippets, and the like, which may be delivered together with documents and webpages to the client system 110, or which alternatively may be downloadable separately by the client system 110, progressively downloaded, or streamed from a server. [data store on server equates to solutions database] "; Par. 77-"FIG. 7 further breaks down the document processing functions carried out on the document once converted to HTML. At 605, the processing server 454 loads the document (converted or originally provided in HTML format). At 610, a determination of document type or kind is made. The document type may be identified by the user at the client system 110 at the time the document is initially uploaded, or else automatically determined by the server system 450 based on a comparison of keywords or document structure to keywords or structure information in various stored templates or frameworks.”; Par. 82-“ At 625, the processing server 454 identifies prescribed elements present in the document according to the selected framework, and inserts identifying code in the document for each located prescribed element. The state of each prescribed element in the framework (including those not present) is determined at 630, and as a result of the identification of prescribed elements and state determination, appropriate code is selected for the document at 635 in order to embed references to corresponding tasks in the document itself, in appropriate presentation locations when the document is rendered for presentation at the client system 110. The code, state information, and the altered document 45 are then sent to the client system at 640. The code and/or state information may be embedded in the document to be sent to the client system 110, “;Par. 146-“A task that requires external resources (which may be stored at the server [i.e. solutions database]), however, may be executed on a copy of the document element stored at the server system 200 or received from the client system 110 with the instruction to execute the task.”);
identifying process steps to be executed for the generation of the application based at least on the input artifacts; (Gagné-Langevin Par. 77- “At 610, a determination of document type or kind is made. The document type may be identified by the user at the client system 110 at the time the document is initially uploaded, or else automatically determined by the server system 450 based on a comparison of keywords or document structure to keywords or structure information in various stored templates or frameworks. …Based on the identification of document type, the server 454 loads information from a corresponding framework 615. A framework comprises an identification of predefined prescribed elements for the document type, various rules and validation criteria for determining conformity of document content to prescribed elements, and an identification of tasks associated with the document type and/or prescribed elements. [The framework used in Gagné-Langevin is equivalent to “project template”]; Par. 82-“ At 625, the processing server 454 identifies prescribed elements present in the document according to the selected framework, and inserts identifying code in the document for each located prescribed element. The state of each prescribed element in the framework (including those not present) is determined at 630, and as a result of the identification of prescribed elements and state determination, appropriate code is selected for the document at 635 in order to embed references to corresponding tasks in the document itself, in appropriate presentation locations when the document is rendered for presentation at the client system 110.);
…updating the machine executable instructions retrieved from the solutions database with at least data sources from the project documents, the data sources to be employed during execution of the application by the external system …( Gagné-Langevin Par. 66- “Both the formatting module 340 and validation module 350 retrieve template data, validation criteria, and/or rule sets from a data store 380 [solutions database] to carry out their functions, and store updated data that they create (e.g., formatted documents, updated state information) in a document and state data store 390.”; Par. 92- “The altered document delivered to the client system 110 thus also constitutes an editing copy of the document, which may be intermittently updated at both the client 110 and server 200 in response to executed tasks and other changes. ");
… wherein the process manager includes a validator, a processor and a creator that enable generating the application by: identifying by the processor of the process manager, the process steps and sub-processes in the process steps based on one or more of the project templates and the processes information; (Gagné-Langevin Par 51-52-“ Accordingly, the examples and embodiments described herein provide an improved system, method, and data processing device-readable medium for implementing and managing automated document analysis and review in combination with task management and execution so as to improve efficiency in document generation, review, editing, and validation.”;  Fig. 24; Par 118- “FIG. 24 illustrates an overview process for handling document editing and validation at the client system 110, starting for example at the graphical user interface 1300 of FIG. 14. At 2405, selection of a particular prescribed element from the selection user interface 1410 is detected. In response to the detected selection, the current state of the element is determined at 2410. Par 139-"FIGS. 33 and 34 illustrate example processes for the various tasks mentioned in FIG. 32. In FIG. 33, a consistency or compare task[processor] may involve evaluating the content of the table in the document for compliance with specific rules or content requirements; for instance, specific types of prescribed tables may be required to include columns or rows containing specific information, such as the salary information illustrated in FIG. 29."; Par 66-" The server system 200 also includes a formatting module 340, which is used to normalize the formatting of converted or uploaded documents. A validation module 350 operates to carry out validation tasks, such as data conformity and consistency checks, on document content. Both the formatting module 340 and validation module 350 retrieve template data, validation criteria, and/or rule sets from a data store 380 to carry out their functions, and store updated data that they create (e.g., formatted documents, updated state information) in a document and state data store 390.”; Par. 123-“When a change to prescribed element content is made, the status of the prescribed element may change: insertion of a prescribed element may result in a change to the element's presence from “missing” to “incomplete” or “complete”, while other edits may result in removal of a required element or sub-element. … FIG. 26 is an overview method for this validation [validator]. Initially, at 2605, an initial state for each prescribed element is stored in a memory stack as described above.; Par. 157-“ Computer components, software modules, engines, functions, and data structures may be connected directly or indirectly to each other in order to allow the flow of data needed for their operations. Various functional units have been expressly or implicitly described as modules, engines, or similar terminology, in order to more particularly emphasize their independent implementation and operation. … Functional units may also be implemented as combinations of software and hardware, such as a processor operating on a set of operational data or instructions.”);
executing, by the creator of the process manager, the process steps and the sub-processes; ( Gagné-Langevin Fig. 24; Par 118- “FIG. 24 illustrates an overview process for handling document editing and validation at the client system 110, starting for example at the graphical user interface 1300 of FIG. 14. At 2405, selection of a particular prescribed element from the selection user interface 1410 is detected. In response to the detected selection, the current state of the element is determined at 2410. If the prescribed element is not present, then a dialog or overlay to permit insertion of the missing prescribed element (e.g., as shown in FIG. 23) may be displayed, and in response to a user instruction to insert the missing prescribed element, the element is inserted at 2420. In order to ensure that significant changes to the document such as insertion of a prescribed element can be rolled back using, for example, the rollback module 370 at the server system 200, the previous state of the prescribed element is stored at 2425 in server memory. In this case, the previous state is “missing”. On the other hand, if the prescribed element is present, or at least partially present, the display at the client system 110 is updated as necessary to display the relevant part of the document containing the prescribed element at 2430.” [illustrates current state the artifact]; Par. 123-" When a change to prescribed element content is made, the status of the prescribed element may change: insertion of a prescribed element may result in a change to the element's presence from “missing” to “incomplete” or “complete”, while other edits may result in removal of a required element or sub-element. … At 2610, when a change instruction is received, the change is applied to the prescribed element content at 2615, and the now-current content for the prescribed element is stored in a new entry in the corresponding stack at 2620, optionally with a corresponding timestamp or index value, although the order of the entries may be implied by their location in the stack. Next, the prescribed element content is validated 2625 at the server to determine the presence or absence of the element and any required sub-elements, as generally described earlier. The current element state is also stored in the new stack entry at 2630.”[status of prescribed element]) 
 generating, by the creator of the process manager,  step artifacts upon executing the process steps, the step artifacts comprising at least… for the application; (Gagné-Langevin Fig. 24; Par 118- “FIG. 24 illustrates an overview process for handling document editing and validation at the client system 110, starting for example at the graphical user interface 1300 of FIG. 14. At 2405, selection of a particular prescribed element from the selection user interface 1410 is detected. In response to the detected selection, the current state of the element is determined at 2410. If the prescribed element is not present, then a dialog or overlay to permit insertion of the missing prescribed element (e.g., as shown in FIG. 23) may be displayed, and in response to a user instruction to insert the missing prescribed element, the element is inserted at 2420. In order to ensure that significant changes to the document such as insertion of a prescribed element can be rolled back using, for example, the rollback module 370 at the server system 200, the previous state of the prescribed element is stored at 2425 in server memory. In this case, the previous state is “missing”. On the other hand, if the prescribed element is present, or at least partially present, the display at the client system 110 is updated as necessary to display the relevant part of the document containing the prescribed element at 2430.” [illustrates current state the artifact]; Par. 123-" When a change to prescribed element content is made, the status of the prescribed element may change: insertion of a prescribed element may result in a change to the element's presence from “missing” to “incomplete” or “complete”, while other edits may result in removal of a required element or sub-element. … At 2610, when a change instruction is received, the change is applied to the prescribed element content at 2615, and the now-current content for the prescribed element is stored in a new entry in the corresponding stack at 2620, optionally with a corresponding timestamp or index value, although the order of the entries may be implied by their location in the stack. Next, the prescribed element content is validated 2625 at the server to determine the presence or absence of the element and any required sub-elements, as generally described earlier. The current element state is also stored in the new stack entry at 2630.”[status of prescribed element])”; Par. 55-56);
validating, by the validator of the process manager.. Gagné-Langevin Par 123-" When a change to prescribed element content is made, the status of the prescribed element may change: insertion of a prescribed element may result in a change to the element's presence from “missing” to “incomplete” or “complete”, while other edits may result in removal of a required element or sub-element. Thus, when changes are made to content portions containing prescribed content, the server also validates the changed content to confirm or update the status of the prescribed element in the document. FIG. 26 is an overview method for this validation."; Par. 66-"The server system 200 also includes a formatting module 340, which is used to normalize the formatting of converted or uploaded documents. A validation module 350 operates to carry out validation tasks, such as data conformity and consistency checks, on document content. Both the formatting module 340 and validation module 350 retrieve template data, validation criteria, and/or rule sets from a data store 380 to carry out their functions, and store updated data that they create (e.g., formatted documents, updated state information) in a document and state data store 390.”; Par. 55-56
automatically generating by the creator of the process manager,  object documentation that includes status associated with implementation of the step artifacts and test results documents for future use... as the application to the external system . (Gagné-Langevin Par. 51-“ Further, as noted above, many automated solutions that have been proposed for improving efficiency in document generation, review, and validation …”; Par 66-" The server system 200 also includes a formatting module 340, which is used to normalize the formatting of converted or uploaded documents. A validation module 350 operates to carry out validation tasks, such as data conformity and consistency checks, on document content. Both the formatting module 340 and validation module 350 retrieve template data, validation criteria, and/or rule sets from a data store 380 to carry out their functions, and store updated data that they create (e.g., formatted documents, updated state information) in a document and state data store 390.”; Par. 123-“When a change to prescribed element content is made, the status of the prescribed element may change: insertion of a prescribed element may result in a change to the element's presence from “missing” to “incomplete” or “complete”, while other edits may result in removal of a required element or sub-element. … FIG. 26 is an overview method for this validation. Initially, at 2605, an initial state for each prescribed element is stored in a memory stack as described above.”; Par. 55-56);

Gagné-Langevin generates an application (i.e. dashboard) and the use of application in project management process is further expounded upon in Poole:
generating in the specific programming language for the external system  a process manager based at least on the configuration scripts,… (Poole illustrates software configuration management application = process manager communicating to external programs and systems - Par. 18-21-“ A platform is provided for enabling developers to customize easily and efficiently the performance of tasks on versions of a software project. The platform may operate in a computer system that includes a software configuration management (SCM) application and one or more external software analysis processes…. In embodiments of the invention that provide both an interface between an SCM and an external software analysis process and a template, these interfaces and templates may be used by each of a plurality of developers to customize the performance of tasks without the developers needing to be aware of precisely how to communicate with the software analysis process or the general parameters for a task to be performed. Fig. 4, Fig. 7 and related text; Par. 180-181 “One example of an automation process for a software analysis process is described below. In this example, the software analysis process is a build process available from Cruise Control and Thoughtworks, Inc., and the SCM application is a process-based SCM application available from AccuRev, Inc. It should be appreciated, however, that these implementations are only illustrative of the types of software analysis processes and SCM applications in which embodiments may operate. In the exemplary process, the first step in automating execution of a software process in response to occurrence of an event is to open a communications channel between the external software analysis process (Cruise Control, in this example) and the SCM application (the AccuRev system, for example). As, in this example, both these products were developed using the Java programming language available from Sun Microsystems of Santa Clara, Calif., this communications channel may be opened using the Java Remote Method Invocation (RMI) interface available in each of these products. The Java RMI is a kind of application programming interface (API) available to Java-based applications that allows one application to make changes to another. Accordingly, AccuRev may use the Java RMI interface to, upon occurrence of an event, make changes to Cruise Control that will trigger execution of the software analysis process upon a specified version of the software project. In some implementations, one or more configuration actions may be necessary to allow two applications to communicate using a Java RMI. For a software development effort, these actions may be taken by an administrator of the computer system in which the software development effort is taking place, or any other person having knowledge of how the software analysis process works or is formatted. For example, the SCM application (AccuRev) may be provided with the functionality to make Java RMI calls to the external software analysis process (Cruise Control), and the external software analysis process provided with the functionality to receive calls from the SCM application. This functionality may be provided by enabling pre-existing functionality in both applications, by providing a plug-in to both applications that includes the functionality, by making changes to the code of the applications, or in any other suitable manner. It should be appreciated that the Java RMI, or any other API, may be used with applications that support APIs, and that a communications channel may be opened in different ways with different applications.”; );
validating  ...on the development system; (Poole Abstract –“ A platform is provided for enabling developers to customize easily and efficiently the performance of tasks on versions of a software project. An interface may be established in a software configuration management (SCM) application for communicating with software analysis processes, and information about a manner in which the software analysis process is triggered or stores data may be input as parameters to the interface. Additionally, generic parameters for a task to be performed by the software analysis process may be provided in a template. The template may then be provided to developers to populate with specific parameters regarding the particular task that developer would like performed, such as to identifying information for a version and a condition upon which the task is to be performed. Each developer of a team may make use of the template and the interface to customize the automation of tasks that he/she would like performed.”)
generating… production objects ….; (Poole Par. 142-" A version of a software project (e.g., a stream), as mentioned above, is a set of software components that may be related to the software project. As used herein, “software components” include any element of a software project. Software components may be, for example, a program, a file, a directory, a directory element, an object, a record, a table, another type of software component, and any combination thereof. As used herein, a “directly element” is a directory or a file.”; Par. 202-“ Generally, functional facilities include routines, programs, objects, components, data structures, etc. that perform particular tasks or implement particular abstract data types. Typically, the functionality of the functional facilities may be combined or distributed as desired in the systems in which they operate. In some implementations, one or more functional facilities carrying out techniques herein may together form a complete software package, for example as a software program application such as AccuRev 4.7. These functional facilities may, in alternative embodiments, be adapted to interact with other, unrelated functional facilities and/or processes, to implement a software program application.”);
implementing…the production objects….; (Poole Par. 142-" A version of a software project (e.g., a stream), as mentioned above, is a set of software components that may be related to the software project. As used herein, “software components” include any element of a software project. Software components may be, for example, a program, a file, a directory, a directory element, an object, a record, a table, another type of software component, and any combination thereof. As used herein, a “directly element” is a directory or a file.”; Par. 202-“ Generally, functional facilities include routines, programs, objects, components, data structures, etc. that perform particular tasks or implement particular abstract data types. Typically, the functionality of the functional facilities may be combined or distributed as desired in the systems in which they operate. In some implementations, one or more functional facilities carrying out techniques herein may together form a complete software package, for example as a software program application such as AccuRev 4.7. These functional facilities may, in alternative embodiments, be adapted to interact with other, unrelated functional facilities and/or processes, to implement a software program application.”);
validating…the production objects to be implemented…(Poole Par. 142-" A version of a software project (e.g., a stream), as mentioned above, is a set of software components that may be related to the software project. As used herein, “software components” include any element of a software project. Software components may be, for example, a program, a file, a directory, a directory element, an object, a record, a table, another type of software component, and any combination thereof. As used herein, a “directly element” is a directory or a file.”; Par. 202-“ Generally, functional facilities include routines, programs, objects, components, data structures, etc. that perform particular tasks or implement particular abstract data types. Typically, the functionality of the functional facilities may be combined or distributed as desired in the systems in which they operate. In some implementations, one or more functional facilities carrying out techniques herein may together form a complete software package, for example as a software program application such as AccuRev 4.7. These functional facilities may, in alternative embodiments, be adapted to interact with other, unrelated functional facilities and/or processes, to implement a software program application.”);
… and providing by the creator of the process manager,  the production objects…(Poole Par. 142-" A version of a software project (e.g., a stream), as mentioned above, is a set of software components that may be related to the software project. As used herein, “software components” include any element of a software project. Software components may be, for example, a program, a file, a directory, a directory element, an object, a record, a table, another type of software component, and any combination thereof. As used herein, a “directly element” is a directory or a file.”; Par. 202-“ Generally, functional facilities include routines, programs, objects, components, data structures, etc. that perform particular tasks or implement particular abstract data types. Typically, the functionality of the functional facilities may be combined or distributed as desired in the systems in which they operate. In some implementations, one or more functional facilities carrying out techniques herein may together form a complete software package, for example as a software program application such as AccuRev 4.7. These functional facilities may, in alternative embodiments, be adapted to interact with other, unrelated functional facilities and/or processes, to implement a software program application.”)
Gagné-Langevin and Poole are directed to task/project management.  Gagné-Langevin in Par. 52 discloses “implementing and managing automated document analysis and review in combination with task management”. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the application of Gagné-Langevin with use of application for communicating with software analysis processes, as taught by Poole, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Gagné-Langevin with the motivation of customizing easily and efficiently the performance of tasks (Poole Par. 18).
Gagné-Langevin in view of Poole fail to teach the following feature taught by Ninaus:
obtain word tokens from the parsed project documents (Ninaus Section IV- “As these words were characterized as synonyms in the domain used for the evaluation, the Keyword Recommender proposed the keyword tourist each time the term client or tourist was contained in a requirement description. This resulted in a shorter filter list of keywords which was used to facilitate the search through the list of reusable requirements. For example, teams with this advantage did not need to evaluate requirements found with tourist and databases. They retrieved all related requirements with a single click.”; For our Dependency Recommender we start the generation of the bag-of-word similar to the implementation of the Keyword Recommender. First, the text is stripped of all stop words and transferred to the lower case representation. Next, the tokens need to be converted in a comparable form. );
extract keywords associated with the project from the word tokens; (Ninaus Section IV -“ The Keyword Recommender is designed to support the English language and uses a simple generation for the bag-of-words. First, all stop words are removed from the text and the remaining words are transferred to a lower case representation which is stemmed using the Porter Stemming Algorithms 5. The stemmed version and the original version are stored into a lookup table. To facilitate the reuse of requirements IntelliReq provides a filtered by keyword functionality. With this functionality users can select a keyword from a list to set the filter. Our keyword recommender stores all keywords used to annotate the requirements and the stemmed version of the keywords. Each time a new requirement is inserted, all words of the requirements subject and description are stemmed and compared to the internal list. If an already stored keyword is equal to one word of the new provided data, the recommender returns the originally used keyword for annotation. With this approach we want to minimize the cardinality of words used to annotate the requirements in the database. For example, take the term database. In the group without the keyword recommendation users use the keywords database and databases. Supported by the Keyword Recommender users get the keyword database as replacement for databases proposed.”)
Gagné-Langevin and Pool are directed to task management and Ninaus improves upon quality in software project management. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gagné-Langevin in view of Poole by improving requirements analysis and documentation and utilizing keyword processing, as taught by Ninaus, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Gagné-Langevin in view of Poole with the motivation of not wasting valuable resources on unnecessary tasks and to implement the most important artifacts first (Ninaus Section I).
Regarding Claim 13, Gagné-Langevin in view of Poole in further view of Ninaus teach the method of claim 12….
Gagné-Langevin:
…further comprising: automatically generating the project documents detailing generation of a process manager.; … (Gagné-Langevin Par. 51-“ Further, as noted above, many automated solutions that have been proposed for improving efficiency in document generation, review, and validation are generally intended to reduce the need for clerical or professional input. While automation in this manner may reduce the human resource cost in generating and reviewing documents, there still remains a need for the exercise of professional skill and judgment in the preparation and review of many types of documents, particularly “bespoke” documents. Human judgment cannot be completely delegated to computers.”; Par 66-" The server system 200 also includes a formatting module 340, which is used to normalize the formatting of converted or uploaded documents. A validation module 350 operates to carry out validation tasks, such as data conformity and consistency checks, on document content. Both the formatting module 340 and validation module 350 retrieve template data, validation criteria, and/or rule sets from a data store 380 to carry out their functions, and store updated data that they create (e.g., formatted documents, updated state information) in a document and state data store 390.”; Par. 123-“When a change to prescribed element content is made, the status of the prescribed element may change: insertion of a prescribed element may result in a change to the element's presence from “missing” to “incomplete” or “complete”, while other edits may result in removal of a required element or sub-element. … FIG. 26 is an overview method for this validation. Initially, at 2605, an initial state for each prescribed element is stored in a memory stack as described above.; Par. 157-“ Computer components, software modules, engines, functions, and data structures may be connected directly or indirectly to each other in order to allow the flow of data needed for their operations. Various functional units have been expressly or implicitly described as modules, engines, or similar terminology, in order to more particularly emphasize their independent implementation and operation. … Functional units may also be implemented as combinations of software and hardware, such as a processor operating on a set of operational data or instructions.”)
Regarding Claim 14, Gagné-Langevin in view of Poole in further view of Ninaus teach the method of claim 13 wherein generating the production objects further comprises:… stated above.
Gagné-Langevin teaches:
generating data objects including data from the data sources and data visualizations. (Gagne-Langevin Par. 52-"In some examples, the identification of the task added to the document includes code for rendering a graphical user interface element for display together with the relevant document portion on a display screen, such that the graphical user interface element can be actuated or activated to invoke the related task. The system thus facilitates on-point identification and execution of tasks for discrete portions of a single document, and, in some embodiments, merges the user's supplied document with a task-based framework to produce a portable, combined editable document and task list that the user can edit and execute on a variety of platforms and locations.”)
Regarding Claim 15 – Cancelled 
Regarding Claim 16, Gagné-Langevin in view of Poole in further view of Ninaus teach the method of claim 13 wherein generating production objects further comprises:….
Gagné-Langevin fails to teach the following feature by Poole:
determining, if the machine-executable instructions exist in the solutions database (Poole Par. 23-“ In another embodiment, there is provided at least one computer-readable storage medium encoded with computer-executable instructions that, when executed by at least one computer, cause the at least one computer to perform a method for identifying a task to be carried out on a particular version of a software project. In the method, information on the particular version is maintained by a software configuration management application and the task is to be performed by a software analysis process external to the software configuration management application.”; Par. 5-“ A programmable computer by itself performs few useful functions until it is provided with, and executes, computer programs—software—designed to carry out useful functions (such as, but not limited to, database, word processing and spreadsheet operations). The programs that provide this functionality are often called “applications.” Application programs generally are not complete in themselves, and rely on certain commonly-needed operations provided by basic “platform” software called an operating system.”)
…if the machine-executable instructions exist… (Poole Par. 23-“ In another embodiment, there is provided at least one computer-readable storage medium encoded with computer-executable instructions that, when executed by at least one computer, cause the at least one computer to perform a method for identifying a task to be carried out on a particular version of a software project. In the method, information on the particular version is maintained by a software configuration management application and the task is to be performed by a software analysis process external to the software configuration management application.”; Par. 5-“ A programmable computer by itself performs few useful functions until it is provided with, and executes, computer programs—software—designed to carry out useful functions (such as, but not limited to, database, word processing and spreadsheet operations). The programs that provide this functionality are often called “applications.” Application programs generally are not complete in themselves, and rely on certain commonly-needed operations provided by basic “platform” software called an operating system.”)
Gagné-Langevin and Poole are directed to task/project management.  Gagné-Langevin in Par. 52 discloses “implementing and managing automated document analysis and review in combination with task management”. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the application of Gagné-Langevin with use of application for communicating with software analysis processes, as taught by Poole, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Gagné-Langevin with the motivation of customizing easily and efficiently the performance of tasks (Poole Par. 18).

Gagné-Langevin in view of Poole fail to teach the following feature taught by Ninaus:
and retrieving, … in the database. (Ninaus Section IV-" To facilitate the reuse of requirements IntelliReq provides a filtered by keyword functionality. With this functionality users can select a keyword from a list to set the filter. Our keyword recommender stores all keywords used to annotate the requirements and the stemmed version of the keywords. Each time a new requirement is inserted, all words of the requirements subject and description are stemmed and compared to the internal list. If an already stored keyword is equal to one word of the new provided data, the recommender returns the originally used keyword for annotation. With this approach we want to minimize the cardinality of words used to annotate the requirements in the database. For example, take the term database. In the group without the keyword recommendation users use the keywords database and databases. Supported by the Keyword Recommender users get the keyword database as replacement for databases proposed.”);
Gagné-Langevin and Pool are directed to task management and Ninaus improves upon quality in software project management. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gagné-Langevin in view of Poole by improving requirements analysis and documentation and utilizing keyword processing, as taught by Ninaus, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Gagné-Langevin in view of Poole with the motivation of not wasting valuable resources on unnecessary tasks and to implement the most important artifacts first (Ninaus Section I).
Regarding Claim 17, Cancelled 

Regarding Claim 18, Cancelled
Regarding Claim 19, Gagné-Langevin specifically teaches
A non-transitory computer-readable storage medium comprising machine- readable instructions that cause a processor to: access a plurality of project documents associated with a project that includes an generating a non-browser based application for a system external to an automatic management system generator, the plurality of project documents comprising details in human-readable format regarding output 15 artifacts to be generated for the application; (Gagné-Langevin Par. 52-“Accordingly, the examples and embodiments described herein provide an improved system, method, and data processing device-readable medium for implementing and managing automated document analysis and review in combination with task management and execution so as to improve efficiency in document generation, review, editing, and validation.”; Par. 58-“ The relevant environment need not be restricted to a browser environment; for example, other runtime environments designed for implementation of rich media and Internet applications may be used, such as Adobe Integrated Runtime (AIR)™, also from Adobe Systems Incorporated. The selection and implementation of suitable existing and future structural or presentation standards, various elements, scripting or programming languages and their extensions, browser and runtime environments and the like, will be known to those of skill in the art.”; Claim 13-“ A nontransitory data processing system-readable medium bearing code which, when executed by one or more processors of a user data processing system, causes the user data processing system to:” Par. 65- “The system 200 can … and a conversion or parsing service 330 which converts received documents to a standardized structured document format, such as HTML.”; Par. 19-20- FIG. 11 is a schematic illustrating an initial physical layout of a document prior to alteration. FIG. 12 is a schematic illustrating a further physical layout of the document after alteration including rendered components resulting from inserted code.; Figure 19,20 illustrates GUI/ dashboard layout; Par. 52 [graphical user interface element = dashboard]- In some examples, the identification of the task added to the document includes code for rendering a graphical user interface element for display together with the relevant document portion on a display screen, such that the graphical user interface element can be actuated or activated to invoke the related task.”);
parse the plurality of project documents (Gagné-Langevin Par. 65- “The system 200 can also include an authentication service 320 for authenticating users and granting access to the functions provided by the server system 200, and a conversion or parsing service 330 which converts received documents to a standardized structured document format, such as HTML.)”;
retrieve one or more of configuration scripts and processes associated with the project from configuration scripts associated with multiple programming languages stored in a solutions database by employing one or more of the keywords that pertain to programming language attributes of the external system, the configuration scripts comprising machine- executable instructions in a specific programming language for the external system, the machine-executable instructions for configuring the processes  (Gagné-Langevin Par. 55- “Operation of the system 110 is generally controlled by a main processor or processors 112. "; Par. 56-" Resources used in these examples may include or be associated with elements such as scripts written in JavaScript™ published by the Mozilla Foundation, Mountain View, Calif., www.mozilla.org (trademark owned by Oracle Corporation, Redwood Shores, Calif.) or in other scripting languages designed to enable programmatic access to computational objects within a host environment; Adobe Flash and Flex technologies from Adobe Systems Incorporated, San Jose, Calif.; video files in any one of various compatible formats, including Flash, Quicktime, MPEG and in particular MPEG-4; dynamic HTML technology, widgets, modules, code snippets, and the like, which may be delivered together with documents and webpages to the client system 110, or which alternatively may be downloadable separately by the client system 110, progressively downloaded, or streamed from a server. [data store on server equates to solutions database] "; Par. 77-"FIG. 7 further breaks down the document processing functions carried out on the document once converted to HTML. At 605, the processing server 454 loads the document (converted or originally provided in HTML format). At 610, a determination of document type or kind is made. The document type may be identified by the user at the client system 110 at the time the document is initially uploaded, or else automatically determined by the server system 450 based on a comparison of keywords or document structure to keywords or structure information in various stored templates or frameworks.”; Par. 82-“ At 625, the processing server 454 identifies prescribed elements present in the document according to the selected framework, and inserts identifying code in the document for each located prescribed element. The state of each prescribed element in the framework (including those not present) is determined at 630, and as a result of the identification of prescribed elements and state determination, appropriate code is selected for the document at 635 in order to embed references to corresponding tasks in the document itself, in appropriate presentation locations when the document is rendered for presentation at the client system 110. The code, state information, and the altered document 45 are then sent to the client system at 640. The code and/or state information may be embedded in the document to be sent to the client system 110, “; Par. 146-“A task that requires external resources (which may be stored at the server [i.e. solutions database]), however, may be executed on a copy of the document element stored at the server system 200 or received from the client system 110 with the instruction to execute the task.”);
identify one or more project templates for the one or more processes to be executed for the project, wherein the identification of the one or more project templates is based on the keywords; (Gagné-Langevin Par. 77- “At 610, a determination of document type or kind is made. The document type may be identified by the user at the client system 110 at the time the document is initially uploaded, or else automatically determined by the server system 450 based on a comparison of keywords or document structure to keywords or structure information in various stored templates or frameworks. …Based on the identification of document type, the server 454 loads information from a corresponding framework 615. A framework comprises an identification of predefined prescribed elements for the document type, various rules and validation criteria for determining conformity of document content to prescribed elements, and an identification of tasks associated with the document type and/or prescribed elements. [The framework used in Gagné-Langevin is equivalent to “project template”]; Par. 82-“ At 625, the processing server 454 identifies prescribed elements present in the document according to the selected framework, and inserts identifying code in the document for each located prescribed element. The state of each prescribed element in the framework (including those not present) is determined at 630, and as a result of the identification of prescribed elements and state determination, appropriate code is selected for the document at 635 in order to embed references to corresponding tasks in the document itself, in appropriate presentation locations when the document is rendered for presentation at the client system 110.);
generate a process manager based at least on the configuration scripts, wherein the process manager includes a validator, a processor and a creator, the process manager further generates the application by executing the processes in accordance with the configuration scripts and the one or more project templates and wherein the execution of the processes by the process manager comprises: …executing by the creator of the process manager steps of the processes… (Gagné-Langevin  Par. 51-52; Par 55-" Operation of the system 110 is generally controlled by a main processor or processors 112…Data, programs, and other instructions or information can be stored in one of several possible memory components of the system 110, such as internal memory 114 (which can include standard volatile and non-volatile memory components, which can be integrated with other components such as the processor 112 or provided as distinct components)..”;  Par. 56-" Resources used in these examples may include or be associated with elements such as scripts written in JavaScript™ published by the Mozilla Foundation, Mountain View, Calif., www.mozilla.org (trademark owned by Oracle Corporation, Redwood Shores, Calif.) or in other scripting languages designed to enable programmatic access to computational objects within a host environment; Adobe Flash and Flex technologies from Adobe Systems Incorporated, San Jose, Calif.; video files in any one of various compatible formats,; Par. 52-“Accordingly, the examples and embodiments described herein provide an improved system, method, and data processing device-readable medium for implementing and managing automated document analysis and review in combination with task management and execution so as to improve efficiency in document generation, review, editing, and validation.”; Par. 52-“The system thus facilitates on-point identification and execution of tasks for discrete portions of a single document, and, in some embodiments, merges the user's supplied document with a task-based framework to produce a portable, combined editable document and task list that the user can edit and execute on a variety of platforms and locations.”; Par. 93- “Optionally, the client system 110 also executes further processing at 925 to insert further task user interface elements associated with various elements or sub-elements (either prescribed or not) in the altered document. Based on the identifying codes that were inserted into the altered document (e.g., at steps 740 and 750 discussed above during server processing), further tasks are identified and presentation code or references to presentation code relating to those further tasks is injected into the altered document. Presentation code and executable scripts for executing these tasks may be stored remotely at the server system 200, or locally at the client system 110, but at this stage, the client system 110 determines whether to associate further tasks with altered document elements, and implements the association through insertion of presentation code in a manner similar to that described in FIG. 9. While this stage is illustrated as following other rendering 910, 915, 920, this client-side processing 925 may precede one or more of these other rendering steps, or in parallel. Finally, at 935, the complete altered document is rendered and displayed, together with task user interface elements."; Par. 139 –“ At 3315, based on the task to be executed, a rule set comprising one or more rules is generated using information from the framework associated with the document type.”);
identifying, by the processor of the process manager, based on the one or more project templates, the processes and one or more sub-processes comprised in the processes(Gagné-Langevin Par 51-52-“ Accordingly, the examples and embodiments described herein provide an improved system, method, and data processing device-readable medium for implementing and managing automated document analysis and review in combination with task management and execution so as to improve efficiency in document generation, review, editing, and validation.”;  Fig. 24; Par 118- “FIG. 24 illustrates an overview process for handling document editing and validation at the client system 110, starting for example at the graphical user interface 1300 of FIG. 14. At 2405, selection of a particular prescribed element from the selection user interface 1410 is detected. In response to the detected selection, the current state of the element is determined at 2410. Par 139-"FIGS. 33 and 34 illustrate example processes for the various tasks mentioned in FIG. 32. In FIG. 33, a consistency or compare task[processor] may involve evaluating the content of the table in the document for compliance with specific rules or content requirements; for instance, specific types of prescribed tables may be required to include columns or rows containing specific information, such as the salary information illustrated in FIG. 29."; Par 66-" The server system 200 also includes a formatting module 340, which is used to normalize the formatting of converted or uploaded documents. A validation module 350 operates to carry out validation tasks, such as data conformity and consistency checks, on document content. Both the formatting module 340 and validation module 350 retrieve template data, validation criteria, and/or rule sets from a data store 380 to carry out their functions, and store updated data that they create (e.g., formatted documents, updated state information) in a document and state data store 390.”; Par. 123-“When a change to prescribed element content is made, the status of the prescribed element may change: insertion of a prescribed element may result in a change to the element's presence from “missing” to “incomplete” or “complete”, while other edits may result in removal of a required element or sub-element. … FIG. 26 is an overview method for this validation [validator]. Initially, at 2605, an initial state for each prescribed element is stored in a memory stack as described above.; Par. 157-“ Computer components, software modules, engines, functions, and data structures may be connected directly or indirectly to each other in order to allow the flow of data needed for their operations. Various functional units have been expressly or implicitly described as modules, engines, or similar terminology, in order to more particularly emphasize their independent implementation and operation. … Functional units may also be implemented as combinations of software and hardware, such as a processor operating on a set of operational data or instructions.”);
…updating by the creator of the process manager  the machine executable instructions retrieved from the solutions database with at least data sources from the project documents, the data sources to be employed during execution of the application by the external system …( Gagné-Langevin Par. 66- “Both the formatting module 340 and validation module 350 retrieve template data, validation criteria, and/or rule sets from a data store 380 [solutions database] to carry out their functions, and store updated data that they create (e.g., formatted documents, updated state information) in a document and state data store 390.”; Par. 92- “The altered document delivered to the client system 110 thus also constitutes an editing copy of the document, which may be intermittently updated at both the client 110 and server 200 in response to executed tasks and other changes. "; Par. 55-56);
executing by the creator of the process manager the one or more sub-processes;  generating by the creator of the process manager respective step artifacts during the execution of one or more of the process steps and the one or more sub-processes (Gagné-Langevin Fig. 24; Par 118- “FIG. 24 illustrates an overview process for handling document editing and validation at the client system 110, starting for example at the graphical user interface 1300 of FIG. 14. At 2405, selection of a particular prescribed element from the selection user interface 1410 is detected. In response to the detected selection, the current state of the element is determined at 2410. If the prescribed element is not present, then a dialog or overlay to permit insertion of the missing prescribed element (e.g., as shown in FIG. 23) may be displayed, and in response to a user instruction to insert the missing prescribed element, the element is inserted at 2420. In order to ensure that significant changes to the document such as insertion of a prescribed element can be rolled back using, for example, the rollback module 370 at the server system 200, the previous state of the prescribed element is stored at 2425 in server memory. In this case, the previous state is “missing”. On the other hand, if the prescribed element is present, or at least partially present, the display at the client system 110 is updated as necessary to display the relevant part of the document containing the prescribed element at 2430.” [illustrates current state the artifact]; Par. 123-" When a change to prescribed element content is made, the status of the prescribed element may change: insertion of a prescribed element may result in a change to the element's presence from “missing” to “incomplete” or “complete”, while other edits may result in removal of a required element or sub-element. Thus, when changes are made to content portions containing prescribed content, the server also validates the changed content to confirm or update the status of the prescribed element in the document. FIG. 26 is an overview method for this validation. Initially, at 2605, an initial state for each prescribed element is stored in a memory stack as described above. A different stack may be allocated to each prescribed content element of the document. At 2610, when a change instruction is received, the change is applied to the prescribed element content at 2615, and the now-current content for the prescribed element is stored in a new entry in the corresponding stack at 2620, optionally with a corresponding timestamp or index value, although the order of the entries may be implied by their location in the stack. Next, the prescribed element content is validated 2625 at the server to determine the presence or absence of the element and any required sub-elements, as generally described earlier. The current element state is also stored in the new stack entry at 2630.”[status of prescribed element]; Par. 55-56);
automatically generating by the creator of the process manager documentation that includes status associated with implementation of the step artifacts(Gagné-Langevin Par. 51-“ Further, as noted above, many automated solutions that have been proposed for improving efficiency in document generation, review, and validation …”; Par 66-" The server system 200 also includes a formatting module 340, which is used to normalize the formatting of converted or uploaded documents. A validation module 350 operates to carry out validation tasks, such as data conformity and consistency checks, on document content. Both the formatting module 340 and validation module 350 retrieve template data, validation criteria, and/or rule sets from a data store 380 to carry out their functions, and store updated data that they create (e.g., formatted documents, updated state information) in a document and state data store 390.”; Par. 123-“When a change to prescribed element content is made, the status of the prescribed element may change: insertion of a prescribed element may result in a change to the element's presence from “missing” to “incomplete” or “complete”, while other edits may result in removal of a required element or sub-element. … FIG. 26 is an overview method for this validation. Initially, at 2605, an initial state for each prescribed element is stored in a memory stack as described above.;” Par. 55-56);
 and validating by the validator of the process manager the respective step artifacts  (Gagné-Langevin Par 123-" When a change to prescribed element content is made, the status of the prescribed element may change: insertion of a prescribed element may result in a change to the element's presence from “missing” to “incomplete” or “complete”, while other edits may result in removal of a required element or sub-element. Thus, when changes are made to content portions containing prescribed content, the server also validates the changed content to confirm or update the status of the prescribed element in the document. FIG. 26 is an overview method for this validation."; Par. 66-"The server system 200 also includes a formatting module 340, which is used to normalize the formatting of converted or uploaded documents. A validation module 350 operates to carry out validation tasks, such as data conformity and consistency checks, on document content. Both the formatting module 340 and validation module 350 retrieve template data, validation criteria, and/or rule sets from a data store 380 to carry out their functions, and store updated data that they create (e.g., formatted documents, updated state information) in a document and state data store 390.”; Par. 55-56);
store the validated step artifacts as the output artifacts generated by the processes. (Gagné-Langevin Par 66-" The server system 200 also includes a formatting module 340, which is used to normalize the formatting of converted or uploaded documents. A validation module 350 operates to carry out validation tasks, such as data conformity and consistency checks, on document content. Both the formatting module 340 and validation module 350 retrieve template data, validation criteria, and/or rule sets from a data store 380 to carry out their functions, and store updated data that they create (e.g., formatted documents, updated state information) in a document and state data store 390.”; Par. 123-“When a change to prescribed element content is made, the status of the prescribed element may change: insertion of a prescribed element may result in a change to the element's presence from “missing” to “incomplete” or “complete”, while other edits may result in removal of a required element or sub-element. Thus, when changes are made to content portions containing prescribed content, the server also validates the changed content to confirm or update the status of the prescribed element in the document. FIG. 26 is an overview method for this validation. Initially, at 2605, an initial state for each prescribed element is stored in a memory stack as described above. A different stack may be allocated to each prescribed content element of the document. At 2610, when a change instruction is received, the change is applied to the prescribed element content at 2615, and the now-current content for the prescribed element is stored in a new entry in the corresponding stack at 2620, optionally with a corresponding timestamp or index value, although the order of the entries may be implied by their location in the stack. Next, the prescribed element content is validated 2625 at the server to determine the presence or absence of the element and any required sub-elements, as generally described earlier. The current element state is also stored in the new stack entry at 2630.”; Figure 26
and provide the output artifacts as the application to the external system (Gagné-Langevin Par. 52-“ In some examples, the identification of the task added to the document includes code for rendering a graphical user interface element for display together with the relevant document portion on a display screen, such that the graphical user interface element can be actuated or activated to invoke the related task. The system thus facilitates on-point identification and execution of tasks for discrete portions of a single document, and, in some embodiments, merges the user's supplied document with a task-based framework to produce a portable, combined editable document and task list that the user can edit and execute on a variety of platforms and locations.”.

Gagné-Langevin generates an application (i.e. dashboard) and the use of application in project management process is further expounded upon in Poole:
generating in the specific programming language for the external system  a process manager based at least on the configuration scripts,… (Poole illustrates software configuration management application = process manager communicating to external programs and systems - Par. 18-21-“ A platform is provided for enabling developers to customize easily and efficiently the performance of tasks on versions of a software project. The platform may operate in a computer system that includes a software configuration management (SCM) application and one or more external software analysis processes…. In embodiments of the invention that provide both an interface between an SCM and an external software analysis process and a template, these interfaces and templates may be used by each of a plurality of developers to customize the performance of tasks without the developers needing to be aware of precisely how to communicate with the software analysis process or the general parameters for a task to be performed. Fig. 4, Fig. 7 and related text; Par. 180-181 “One example of an automation process for a software analysis process is described below. In this example, the software analysis process is a build process available from Cruise Control and Thoughtworks, Inc., and the SCM application is a process-based SCM application available from AccuRev, Inc. It should be appreciated, however, that these implementations are only illustrative of the types of software analysis processes and SCM applications in which embodiments may operate. In the exemplary process, the first step in automating execution of a software process in response to occurrence of an event is to open a communications channel between the external software analysis process (Cruise Control, in this example) and the SCM application (the AccuRev system, for example). As, in this example, both these products were developed using the Java programming language available from Sun Microsystems of Santa Clara, Calif., this communications channel may be opened using the Java Remote Method Invocation (RMI) interface available in each of these products. The Java RMI is a kind of application programming interface (API) available to Java-based applications that allows one application to make changes to another. Accordingly, AccuRev may use the Java RMI interface to, upon occurrence of an event, make changes to Cruise Control that will trigger execution of the software analysis process upon a specified version of the software project. In some implementations, one or more configuration actions may be necessary to allow two applications to communicate using a Java RMI. For a software development effort, these actions may be taken by an administrator of the computer system in which the software development effort is taking place, or any other person having knowledge of how the software analysis process works or is formatted. For example, the SCM application (AccuRev) may be provided with the functionality to make Java RMI calls to the external software analysis process (Cruise Control), and the external software analysis process provided with the functionality to receive calls from the SCM application. This functionality may be provided by enabling pre-existing functionality in both applications, by providing a plug-in to both applications that includes the functionality, by making changes to the code of the applications, or in any other suitable manner. It should be appreciated that the Java RMI, or any other API, may be used with applications that support APIs, and that a communications channel may be opened in different ways with different applications.”)
Gagné-Langevin and Poole are directed to task/project management.  Gagné-Langevin in Par. 52 discloses “implementing and managing automated document analysis and review in combination with task management”. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the application of Gagné-Langevin with use of application for communicating with software analysis processes, as taught by Poole, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Gagné-Langevin with the motivation of customizing easily and efficiently the performance of tasks (Poole Par. 18).
Gagné-Langevin in view of Poole fail to teach the following feature taught by Ninaus:
obtain word tokens from the parsed project documents (Ninaus Section IV- “As these words were characterized as synonyms in the domain used for the evaluation, the Keyword Recommender proposed the keyword tourist each time the term client or tourist was contained in a requirement description. This resulted in a shorter filter list of keywords which was used to facilitate the search through the list of reusable requirements. For example, teams with this advantage did not need to evaluate requirements found with tourist and databases. They retrieved all related requirements with a single click.”; For our Dependency Recommender we start the generation of the bag-of-word similar to the implementation of the Keyword Recommender. First, the text is stripped of all stop words and transferred to the lower case representation. Next, the tokens need to be converted in a comparable form. );
extract keywords associated with the project from the word tokens; (Ninaus Section IV -“ The Keyword Recommender is designed to support the English language and uses a simple generation for the bag-of-words. First, all stop words are removed from the text and the remaining words are transferred to a lower case representation which is stemmed using the Porter Stemming Algorithms 5. The stemmed version and the original version are stored into a lookup table. To facilitate the reuse of requirements IntelliReq provides a filtered by keyword functionality. With this functionality users can select a keyword from a list to set the filter. Our keyword recommender stores all keywords used to annotate the requirements and the stemmed version of the keywords. Each time a new requirement is inserted, all words of the requirements subject and description are stemmed and compared to the internal list. If an already stored keyword is equal to one word of the new provided data, the recommender returns the originally used keyword for annotation. With this approach we want to minimize the cardinality of words used to annotate the requirements in the database. For example, take the term database. In the group without the keyword recommendation users use the keywords database and databases. Supported by the Keyword Recommender users get the keyword database as replacement for databases proposed.”)
Gagné-Langevin and Pool are directed to task management and Ninaus improves upon quality in software project management. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gagné-Langevin in view of Poole by improving requirements analysis and documentation and utilizing keyword processing, as taught by Ninaus, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Gagné-Langevin in view of Poole with the motivation of not wasting valuable resources on unnecessary tasks and to implement the most important artifacts first (Ninaus Section I).
Regarding Claim 20, Gagné-Langevin in view of Poole in further view of Ninaus teach the non-transitory computer-readable storage medium of claim 19….
Gagné-Langevin teaches
further comprising machine-readable instructions that cause a processor to:; (Gagné-Langevin Par. 51-“ Further, as noted above, many automated solutions that have been proposed for improving efficiency in document generation, review, and validation are generally intended to reduce the need for clerical or professional input. While automation in this manner may reduce the human resource cost in generating and reviewing documents, there still remains a need for the exercise of professional skill and judgment in the preparation and review of many types of documents, particularly “bespoke” documents. Human judgment cannot be completely delegated to computers.”; Par 66-" The server system 200 also includes a formatting module 340, which is used to normalize the formatting of converted or uploaded documents. A validation module 350 operates to carry out validation tasks, such as data conformity and consistency checks, on document content. Both the formatting module 340 and validation module 350 retrieve template data, validation criteria, and/or rule sets from a data store 380 to carry out their functions, and store updated data that they create (e.g., formatted documents, updated state information) in a document and state data store 390.”);
further comprising machine-readable instructions that cause a processor to: fine tuning the process manager based on the project documents. (Gagné-Langevin Par 118-" 2420. In order to ensure that significant changes to the document such as insertion of a prescribed element can be rolled back using, for example, the rollback module 370 at the server system 200, the previous state of the prescribed element is stored at 2425 in server memory. In this case, the previous state is "missing". On the other hand, if the prescribed element is present, or at least partially present, the display at the client system 110 is updated as necessary to display the relevant part of the document containing the prescribed element at 2430.”)

Regarding Claim 21, Gagné-Langevin in view of Poole in further view of Ninaus teach the automatic management system generator of claim 1….
Gagné-Langevin teaches
 wherein the instructions to generate respective step artifacts associated with the project further comprising instructions that cause the processors to: generate the respective step artifacts for the application including a graphical user interface (GUI) for a dashboard that monitors processes on a monitoring platform implemented by the external system.; (Gagné-Langevin Par. 52 [graphical user interface element = dashboard as stated in Par. 21 of Applicant’s specification]- In some examples, the identification of the task added to the document includes code for rendering a graphical user interface element for display together with the relevant document portion on a display screen, such that the graphical user interface element can be actuated or activated to invoke the related task.”; Fig. 13-19; Par. 143-“ a pointer list of pseudotable cell values is generated at 3420, and is used to track the comparison of the target pseudotable values to the reference data at 3425.”)
Regarding Claim 22, Gagné-Langevin in view of Poole in further view of Ninaus teach the automatic management system generator of claim 1….
Gagné-Langevin teaches
 wherein the instructions for updating the machine executable instructions retrieved from the solutions database with at least the data sources further comprising instructions that cause the processors to: updating the machine executable instructions retrieved from the solutions database with at least security mechanisms providing access to the data sources, the security mechanisms including user names and passwords. ( Gagné-Langevin Par. 66- “Both the formatting module 340 and validation module 350 retrieve template data, validation criteria, and/or rule sets from a data store 380 [solutions database] to carry out their functions, and store updated data that they create (e.g., formatted documents, updated state information) in a document and state data store 390.”; Par. 71-“The authentication method may involve single- or multiple factor authentication; for instance, the user may be provisioned with a username and password to use as credentials for authentication, and in addition to this, is optionally provided with a physical or digital token bearing additional authentication data (e.g., a digital certificate) for use in authentication.”; Par. 92- “The altered document delivered to the client system 110 thus also constitutes an editing copy of the document, which may be intermittently updated at both the client 110 and server 200 in response to executed tasks and other changes. "; Par. 147-“In still other implementations, the selection of the client system 110 or server system 200 to execute a task may depend on security settings. For instance, when the entire document is sensitive or confidential, and transmission to an external server is discouraged, most processing and tasks can be executed at the client system 110, and the server 200 may provide any external resources or code required by the client system 110 in response to requests sent from the client.”)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent Publication No. US 20140280179A1 to Coleman.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

Sincerely,
/Chesiree Walton/
Examiner, Art Unit 3624
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624